DETAILED ACTION
Claims 1-11 are reviewed below. 
Canceled 		none
Amended		1, 8, 10-11
PCT June 2, 2017

 				CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-11 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
STEP 1
The claims fall within one of the four 101 statutory categories (1 machine, 8, machine 10 machine, 11 machine).
STEP 2a
The claim(s) is/are directed to organizing human activity. These claim elements are considered to be abstract ideas because they are directed to a certain method of organizing human activity which include commercial and legal interactions such as agreements in the form of contracts and marketing or sales activities. The claims are directed to tracking and administering rewards for purchase transactions, based on number or amount of transactions. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. 
The ideas are similar for claims 1, 8, 10, 11 because each is primarily concerned with organizing human activity which include commercial and legal interactions such as agreements in the form of contracts and marketing or sales activities for rewarding a consumer.
Dependent claims don’t add significantly more but describe the idea of organizing human activity thru comparisons between conditions for award, data labels, descriptions of data. 
storage unit, server, card, terminal, card device to perform the claim steps. The processor in both steps is recited at a high-level of generality such that it amounts no more than application using a generic element. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The additional elements present only a particular technological environment.
The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. Applicant uses steps that can be done in the mind followed by extra-solution activity (display). The steps are computer-implemented, but one could do the calculations with pen and paper, abacus, slide-rule etc. and simply speak or display. The additional elements present only a particular technological environment.
STEP 2b
There is neither integrated practical application nor ‘significantly more’.
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to: storage unit, server, card, terminal, card device. MPEP 2106.05
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. Wiley Encyclopedia of Computer Science and Engineering (2009) is a general technical reference with these generic elements, which was already provided to Applicant. The reference is the kind a person of ordinary skill in the art would have “hanging on their wall“, e.g. as a pdf shortcut or icon on wallpaper of one’s computer. Display (presentation) is mentioned 427 times includes display (Wiley p.2261), memory at p. 2263 (mentioned 1700+times in Wiley), database, server p.125, server 610 times (at least e.g. p.1982), processor 639 times (e.g. p. 1242-1243), database 1728 times (e.g. p.1253), storage medium (e.g. p.131), computer (3553 times, e.g. p.283), network (at least p.1700-1707), output unit (signaling or display 770 times at least p.1700-1707). 
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the generic elements. 
the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic computer implementation.  The claims are just the abstract idea implemented on a computer. For example, Figures 2 and related text to show generic implementation of the idea.  
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke.
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the generic elements in ordered combination do significantly more such that Applicant has improved computer functionality.
invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem, not a technical problem.  
Alice 	clearinghouse 			implemented by computer. 
Here 	suggest way to pay			implemented by computer. 
Bilski 	hedge 				implemented by computer. 

Claims dependent from the independent claims do not cure the deficiencies and are rejected. 

				CLAIM REJECTIONS - 35 USC § 103
The following quote of 35 U.S.C. 103 forms the basis for obviousness rejections in this Office Action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made
References are cited in their entirety
Claims 1-11 is/are rejected under 35 USC 103 as obvious over Mathew US 20150012425 in view of Wu (US 20170193485)
CLAIM 1, 8, 10, 11
Mathew shows
1. An information system comprising: 
[Wingdings font/0x9F]a store information storage unit in which one or more pieces of store information are stored, each piece of store information including a store identifier that identifies a store, and two or more pieces of card information each including a card identifier that identifies a card that is available at the store and reward information regarding a reward that is to be gained when the card is used 
 (Mathew least Fig 2-4, 6 and corresponding text)

[Wingdings font/0x9F]a store specifying information accepting unit that accepts store specifying information that specifies a store at which a card is used when an item or a service is purchased 
 (Mathew Fig 5A) and corresponding text)

[Wingdings font/0x9F]a reward-related information acquisition unit that uses two or more pieces of reward information included in card information regarding two or more cards corresponding to two or more pieces of card , wherein the reward-related information acquisition unit converts the reward-related information into information pertaining to benefits awarded by each of the two or more cards and provides a recommendation on which of the two or more cards to be used at the store 
 (Mathew Fig 5B and corresponding text)

[Wingdings font/0x9F]a reward-related information output unit that outputs the reward-related information acquired by the reward-related information acquisition unit 
 (Mathew Fig 8 and corresponding text)

As to the underlined
, wherein the reward-related information acquisition unit converts the reward-related information into information pertaining to benefits awarded by each of the two or more cards and provides a recommendation on which of the two or more cards to be used at the store
Mathew Fig 8 already shows it
To make the point still clearer, see Wu at least Fig 2-3, ¶ 13, 16, 19, 33-41
Mathew and Wu are analogous prior art, both helping user evaluate payment options. It would have been obvious looking at Mathew to consult the works of colleagues and find analogous prior art Wu and combine the two for the advantage of a better recommendation.

    PNG
    media_image1.png
    372
    402
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    533
    421
    media_image2.png
    Greyscale

CLAIM 2
Mathew/Wu shows
2. The information system according to claim 1, wherein the reward-related information acquisition unit uses reward information regarding two or more cards that the user can use at the store, to acquire reward-related information that specifies a card corresponding to reward information that indicates the highest reward, based on a predetermined method 
(Mathew Fig 8 and corresponding text)
CLAIM 3
Mathew/Wu shows
3. The information system according to claim 1, wherein the reward-related information acquisition unit [Wingdings font/0x9F]uses reward information regarding two or more cards that the user can use at the store, to acquire ranks of the two or more pieces of reward information, based on a predetermined method, and acquire reward-related information that specifies the ranks 
(Mathew Fig 8 and corresponding text, ¶ 20, 44, 51, 54, 56-57)
CLAIM 4
Mathew/Wu shows
4. The information system according to claim 1, comprising: 
[Wingdings font/0x9F]a server device; (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]a terminal device; (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]a card device, (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]the server device comprising: (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]the store information storage unit; (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]the store specifying information accepting unit that receives the store specifying information from the terminal device; (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]the owned-card specifying information acquisition unit that receives the owned-card specifying information from the terminal device; (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]the reward-related information acquisition unit that uses two or more pieces of reward information included in card information regarding two or more cards corresponding to two or more pieces of card information included in store information regarding a store specified by the store specifying information received by the owned-card specifying information acquisition unit, out of two or more cards specified by the owned-card specifying information received by the store specifying information accepting unit, to acquire reward-related information related to reward information regarding two or more cards that the user can use at the store; and the (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]reward-related information output unit that outputs the reward-related information acquired by the reward-related information acquisition unit to the terminal device, (Mathew US 20150012425 Fig 5 and corresponding text)
[Wingdings font/0x9F]the terminal device comprising: (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]an owned-card specifying information storage unit in which the owned-card specifying information is stored; (Mathew US 20150012425 Abstract, At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]a second store specifying information accepting unit that accepts the store specifying information; a store specifying information transmitting unit that transmits the store specifying information accepted by the second store specifying information accepting unit to the server device; (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]a second owned-card specifying information acquisition unit that acquires owned-card specifying information from the owned-card specifying information storage unit; (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]an owned-card specifying information transmitting unit that transmits the owned-card specifying information acquired by the second owned-card specifying information acquisition unit to the server device; (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]a reward-related information receiving unit that receives the reward-related information from the server device; (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]a reward-related information transmitting unit that transmits the reward-related information received by the reward-related information receiving unit to the card device, (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]card device comprising: (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
a second reward-related information receiving unit that receives the reward-related information from the [Wingdings font/0x9F]terminal device; (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]a second reward-related information output unit that outputs the reward-related information received by the second reward-related information receiving unit (Mathew US 20150012425 Fig 5 Fig 7-9 and corresponding text)
Mathew Fig 8 shows rewards depend on (Fig 8, 804) particular store (for this transaction with BIG STORE) and particular card.

    PNG
    media_image3.png
    573
    881
    media_image3.png
    Greyscale

CLAIM 5
Mathew/Wu shows
5. The information system according to claim 1, further comprising: 
[Wingdings font/0x9F]a credit card information storage unit in which credit card information that includes at least a credit card number of a card is stored; , (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]a card selection accepting unit that accepts selection of one card from among two or more cards, in response to reward-related information being output by the reward-related information output unit (Mathew US 20150012425 Abstract, Fig 7-9 and corresponding text)
[Wingdings font/0x9F]a credit card information output unit that outputs at least a credit card number included in credit card information that is stored in the credit card information storage unit and that constitutes a pair with the one card; 
(Mathew US 20150012425 Abstract, Fig 7-9 and corresponding text)
a credit card number changing unit that, when a predetermined condition is satisfied, changes a credit card number included in each of one or more pieces of credit card information stored in the credit card information storage unit. 
(Mathew US 20150012425 Abstract, Fig 7-9 and corresponding text)
CLAIM 6
Mathew/Wu shows
6. The information system according to claim 1, comprising: 
[Wingdings font/0x9F]a server device  (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]a terminal device (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]a card device, (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]server device comprising: (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]the store information storage unit; (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]the store specifying information accepting unit that receives the store specifying information from the terminal device; (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]a card information acquisition unit that acquires, from the store information storage unit, two or more pieces of card information corresponding to the store specifying information received by the store specifying information accepting unit (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]a card information transmitting unit that transmits the two or more pieces of card information acquired by the card information acquisition unit to the terminal device, the terminal device comprising: (Mathew US 20150012425  At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]an owned-card specifying information storage unit in which owned-card specifying information that specifies two or more cards owned by a user is stored; (Mathew US 20150012425 Abstract)
[Wingdings font/0x9F]a second store specifying information accepting unit that accepts the store specifying information (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text) 
[Wingdings font/0x9F]a store specifying information transmitting unit that transmits the store specifying information accepted by the second store specifying information accepting unit to the server device (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text) 
[Wingdings font/0x9F]a card information receiving unit that receives the two or more pieces of card information from the server device in response to the store specifying information being transmitted; (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]the owned-card specifying information acquisition unit that acquires the owned-card specifying information from the owned-card specifying information storage unit; (Mathew US 20150012425 Abstract At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]the reward-related information acquisition unit that uses two or more pieces of reward information included in the two or more pieces of card information received by the card information receiving unit, and the owned-card specifying information, to acquire reward-related information related to reward information regarding two or more cards that the user can use at the store (Mathew US 20150012425 At least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]the reward-related information output unit that transmits the reward-related information acquired by the reward-related information acquisition unit to the card device, and the card device comprising: (Mathew US 20150012425 Fig 5, 7-9 and corresponding text)
[Wingdings font/0x9F]a reward-related information receiving unit that receives the reward-related information from the terminal device (Mathew US 20150012425 Fig 5, 7-9 and corresponding text)
[Wingdings font/0x9F]a second reward-related information output unit that outputs the reward-related information received by the reward-related information receiving unit (Mathew US 20150012425 at least Fig 5, 7-9 and corresponding text) 
CLAIM 7 
Mathew/Wu shows
7. The information system according to claim 1, comprising: 
[Wingdings font/0x9F]a server device  (Mathew US 20150012425 at least Fig 5, 7-9 and corresponding text)
[Wingdings font/0x9F]a card device, (Mathew US 20150012425 at least Fig 5, 7-9 and corresponding text)
server device comprising: (Mathew US 20150012425 at least Fig 5, 7-9 and corresponding text)
[Wingdings font/0x9F]the store information storage unit; (Mathew US 20150012425 at least Fig 5, 7-9 and corresponding text)
[Wingdings font/0x9F]the store specifying information accepting unit that receives the store specifying information from the card device; (Mathew US 20150012425 at least Fig 5, 7-9 and corresponding text)
[Wingdings font/0x9F]a card information acquisition unit that acquires, from the store information storage unit, two or more pieces of card information corresponding to the store specifying information received by the store specifying information accepting unit  (Mathew US 20150012425 at least Fig 5, 7-9 and corresponding text)
[Wingdings font/0x9F]a card information transmitting unit that transmits the two or more pieces of card information acquired by the card information acquisition unit to the card device; (Mathew US 20150012425 at least Fig 5, 7-9 and corresponding text)
[Wingdings font/0x9F]the owned-card specifying information acquisition unit that receives, from the card device, owned-card specifying information that specifies two or more cards owned by a user who purchases an item or a service; (Mathew US 20150012425 Abstract at least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]the reward-related information acquisition unit that uses two or more pieces of reward information included in card information regarding two or more cards corresponding to two or more pieces of card information included in store information regarding a store specified by the store specifying information received by the store specifying information accepting unit, out of two or more cards specified by the owned-card specifying information received by the owned-card specifying information acquisition unit, to acquire reward-related information related to reward information regarding two or more cards that the user can use at the store (Mathew US 20150012425 at least Fig 2-4, 6 and corresponding text) 
[Wingdings font/0x9F]the reward-related information output unit that transmits the reward-related information acquired by the reward-related information acquisition unit to the card device, (Mathew US 20150012425 at least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]the card device comprising: an owned-card specifying information storage unit in which owned-card specifying information that specifies two or more cards owned by a user is stored (Mathew US 20150012425 at least Fig 2-4, 6 and corresponding text)  
[Wingdings font/0x9F]a second store specifying information accepting unit that accepts the store specifying information; a store specifying information transmitting unit that transmits the store specifying information to the server device (Mathew US 20150012425 at least Fig 2-4, 6 and corresponding text)
[Wingdings font/0x9F]a card information receiving unit that receives the two or more pieces of card information from the server device in response to the store specifying information being transmitted (Mathew US 20150012425 at least Fig 2-4, 6 and corresponding text)  
[Wingdings font/0x9F]a second owned-card specifying information acquisition unit that acquires owned-card specifying information from the owned-card specifying information storage unit; (Mathew US 20150012425 Fig 5 Fig 7-9 and corresponding text)[Wingdings font/0x9F]an owned-card specifying information transmitting unit that transmits the owned-card specifying information acquired by the second owned-card specifying information acquisition unit to the server device; (Mathew US 20150012425 at least Abstract Fig 5 Fig 7-9 and corresponding text)[Wingdings font/0x9F]a reward-related information receiving unit that receives the reward-related information; and a second reward-related information output unit that outputs the reward-related information received by the reward-related information receiving unit  (Mathew US 20150012425 at least Fig 5 Fig 7-9 and corresponding text)
CLAIM 9 
Mathew shows
9. The card device according to claim 8, wherein settlement is performed using a card corresponding to one piece of reward-related information out of the one or more pieces of reward-related information output by the reward-related information output unit (Mathew at least ¶ 69)

RESPONSE TO REMARKS
Applicant remarks are fully considered but not persuasive. 
103	As to applicant remarks see the new rejection, e.g. Mathew Fig 8 and corresponding text, Wu Figs 2-3 and corresponding text 

101 	As to applicant remarks that there’s an integrated practical application, examiner disagrees.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – storage unit, server, card, terminal, card device to perform the claim steps. The processor in both steps is recited at a high-level of generality such that it amounts no more than application using a generic element. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The additional elements present only a particular technological environment.
As to applicant remarks that that reward-related information output unit causes an integrated practical application, that element is recited at a high-level of generality and the part of the specification Applicant argues are not integrating anything but present instead just organizing human activity based on purchases. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to computer implement it, Enfish.  
Applicant does not improve function of a computer, technology or technical field contrary to remarks p.13. Instead, applicant uses generic technology generally applied to overcome a problem (remarks p.14 middle) which is a business problem (how to pay) not a technical problem. Thus, the claim is not ‘rooted in technology’ (remarks p.14 middle).
CONCLUSION

Pertinent prior art cited but not relied upon
Lutnick US 20180189839
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BREFFNI  BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/